Citation Nr: 0030554	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-17 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected degenerative arthritis of the thoracic and lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.

This appeal arises from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In an October 1999 decision, the 
Board, in pertinent part, denied the veteran's appeal for a 
rating in excess of 20 percent for degenerative arthritis of 
the thoracic and lumbar spine.

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a May 2000 joint motion, the 
parties (the appellant and the VA Secretary) requested that 
the Court vacate that part of the October 1999 Board decision 
that denied a rating in excess of 20 percent for degenerative 
arthritis of the thoracic and lumbar spine and remand the 
case.  By a May 2000 order, the Court granted the joint 
motion.  The case was subsequently returned to the Board, and 
in October 2000, the veteran's representative submitted 
additional written argument to the Board.


REMAND

In the judgment of the Board, the joint motion and Court 
order require additional development of the evidence.  The 
joint motion requires that the question of whether the 
veteran is entitled to a separate compensable rating for 
deformity of a vertebral body, under 38 C.F.R. § 4.71a, Code 
5285, be considered; a determination of whether the veteran's 
motion of the thoracic and lumbar spine is moderately 
limited, to include whether pain results in such limitation; 
and whether a separate rating for arthritis of the lumbar 
spine is warranted.  The relevant evidence is summarized 
below.

The veteran's service medical records (SMRs) show that, on 
October 20, 1970, the veteran was seen in the emergency room 
of the Womack Army Hospital after he had sustained a jump 
injury, and had a possible fractured neck.  The report noted 
that neck and left shoulder X-rays were negative, and that a 
neurologic examination was also negative.  The plan was for 
24 hours in quarters, two prescriptions, a cervical collar, 
and to return to the dispensary in the morning.  An October 
20, 1970 X-ray report of the cervical spine contains a 
notation that no fracture was seen.

Another SMR dated the next day contains notations that this 
was the follow-up appointment, that the veteran was feeling 
sore, and was complaining of back pain.  Upon physical 
examination a cervical muscle spasm and muscle pain with 
motion were noted.  The report also indicated that T7-8 were 
tender.  Deep tendon reflexes were noted to be active and 
symmetrical, and strength and sensation were noted to be 
intact.  The impression was strain, and the plan was for 
quarters for 48 hours and return to clinic in 2 days.  An 
October 21, 1970 X-ray report contains findings of narrowing 
of T6-7 with probable Schmorl's node at T7-8.

An October 22, 1970 X-ray report contains notations that no 
fracture was seen of C7-T1, and that, if a fracture was 
clinically indicated, an examination of the entire C-spine 
might be of help.  An October 22, 1970 SMR contains notations 
that the veteran fell onto his neck in the October 20 injury, 
with questionable unconsciousness.  That report also contains 
notations that there was no sign of spasm found in the C7-T1 
spine, but there was tenderness on pressure.  Another 
notation indicated the veteran reported lumbar spine 
tenderness from a January 1970 jump injury, and another 
notation indicated the veteran reported left groin pain in 
the inguinal ligament area, with pain on full flexion of the 
thigh.  Upon physical examination no neurological 
abnormalities were noted; a moderate spasm was found, but the 
veteran could voluntarily turn his neck, with effort.  The 
diagnoses were cervical spasm and lumbar sprain, with a 
notation that X-rays of the spine revealed no fracture of C7-
T1.  Another October 1970 report two days later contains a 
notation that the veteran hurt his neck and was being 
followed at the orthopedic clinic, and another October 1970 
report four days later also noted the veteran continued to 
complain of back, neck, and groin pain.  

Additional SMRs dated in January and April 1971 contain 
notations of further back pain and injury.  A November 1971 
pending discharge physical examination report contains 
indications that, upon clinical evaluation, the veteran's 
spine was found to be normal.  On his November 1971 medical 
history report the veteran checked the "no" box for 
"recurrent back pain," "painful or 'trick' shoulder or 
elbow," and "bone, joint or other deformity."  The SMRs 
are negative for X-ray evidence of a thoracic or lumbar 
vertebral fracture.

Private medical records dated from August 1993 to December 
1995 contain a November 1993 report in which the veteran, in 
addition to the jump accident in service, reports post-
service back injuries in a car accident in 1976, a severe 
back strain in 1977, a motorcycle accident in 1981, and a 
lifting accident in January 1992.  Another February 1993 
report indicates the veteran reported he was not laid off 
from work due to his back, but as part of a general layoff of 
employees.  A January 1994 report indicates a 
hemilaminectomy, L3-4 on the right, and excision of a 
herniated disc at L3-4 were performed.  A January 1994 
pathology report indicates nonspecific degenerative change 
had been found in material excised during that procedure.  
Another January 1994 report indicates another post-service 
back injury in the summer of 1993.

A June 1994 report indicates that work hardening therapy was 
discontinued "due to the [veteran's] unwillingness to 
progress with job simulations due to perceived inability to 
return to manual labor."  A July 1994 report indicates the 
veteran was receiving Workman's Compensation for his back.  
That report also contained an opinion that the veteran's 
herniated disc resulted from a back injury at work in January 
1992.  A September 1994 report indicated the veteran 
"injured his back while at work [(1/21/92)] while carrying a 
heavy weight at Lake City.  Subsequent to this he developed 
severe pain in his back and right leg."  A February 1995 
report indicates the veteran's "signs and symptoms are 
consistent with post-operative scar formation at L3-4, 
right."  Another February 1995 report indicates the 
"possibility of a recurrent herniated disc in the lumbar 
area in view of his persistent radiculopathy."

During the veteran's June 1997 VA orthopedic examination the 
veteran reported his inservice back injury, but none of his 
post-service injuries.  He complained of current pain and 
stiffness in the lumbosacral area.  He also he reported he 
was unable to continue his job due to his back pain.  He also 
reported the pain occasionally radiated down his right leg.  
Upon physical examination no postural abnormalities and no 
fixed deformities were noted.  The musculature of the back 
was noted to be within normal limits.  Range of motion of the 
spine was found to be flexion to within 36 centimeters of the 
floor, backward extension was +5 degrees, left lateral 
flexion was 15 degrees, right lateral flexion was 30 degrees, 
left rotation was 30 degrees, and right rotation was 30 
degrees.  The examiner indicated that the veteran had pain at 
the end points of the ranges of motion.  Straight leg raising 
and deep tendon reflexes were found to be normal bilaterally.  
A scar was noted in the lumbosacral area secondary to the 
prior diskectomy.  An X-ray of the thoracic spine revealed 
mild demineralization in the central thoracic area, and a 
very slight anterior wedge deformity of T7-8-9 without 
apparent acute compression.  The interspaces were noted to be 
maintained and no local destruction was noted.  The 
impression was very minimal anterior wedging in the mid-
thoracic area.  X-rays of the lumbar spine revealed a mild 
anterior wedged deformity at L2 with osteophytes at L1.  The 
interspaces were noted to be satisfactorily maintained.  No 
defect was found in the pars interarticularis.  Very minimal 
scoliosis was found, convexed to the right at the 
thoracolumbar junction.  The impression was mild degenerative 
change.  The diagnosis was mild degenerative arthritis of the 
thoracic and lumbosacral spine.

In an October 1997 statement the veteran reported he made two 
more jumps in service after his injury.

Service connection for degenerative arthritis of the thoracic 
and lumbar spine was granted by the October 1997 RO decision 
on appeal.  A 20 percent rating, effective March 31, 1997, 
was assigned.  The veteran disagreed with the assigned 
evaluation.  The Board notes the RO did not service connect a 
fracture of a vertebra, or any residuals thereof.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The Board notes the rating for the 
veteran's service-connected degenerative arthritis of the 
thoracic and lumbar spine became effective March 31, 1997, 
the date of receipt of the veteran's application for 
compensation.  Thus, on remand, the RO must consider whether 
a higher rating is warranted at any time subsequent to that 
date.

In light of the joint motion and Court order, and since the 
veteran's most recent spine examination was in June 1997, the 
Board is of the opinion that a more current examination of 
the veteran is warranted to determine the current severity of 
his service-connected degenerative arthritis of the thoracic 
and lumbar spine, and any recent treatment records should 
also be obtained.  Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be contacted to 
determine whether he has received 
treatment for his service-connected 
thoracic and lumbar spine disability 
since October 1997.  If so, those records 
should be obtained and associated with 
the claims file.

2.  After completion of the above, and 
even if no records have been found, the 
veteran should be provided a VA 
orthopedic examination to determine the 
current severity of his service-connected 
degenerative arthritis of the thoracic 
and lumbar spine.  The claims folder and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination, and that review 
must be noted in the report.  The veteran 
is advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

The orthopedic examiner, after a review 
of the veteran's claims file, including 
his service medical records and this 
remand, is requested, to the extent that 
is possible, to provide findings 
distinguishing the symptoms, pathology, 
and functional impairment of the 
veteran's service-connected degenerative 
arthritis of the thoracic and lumbar 
spine from any non-service connected mid 
or low back disability or functional 
impairment that may be present, to 
include residuals of post-service 
injuries.  The orthopedic examiner is 
also requested, to the extent that is 
possible, to provide findings indicating 
whether or not pain or arthritis due to 
degenerative arthritis of the thoracic 
and lumbar spine limits the range of 
motion of the thoracic or lumbar spine, 
and, if so, to what degree.  The ranges 
of motion must be shown in degrees. 

The examiner is further requested to 
provide an opinion as to whether weakened 
movement, excess fatigability, or 
incoordination is shown; if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiner is 
also requested to provide an opinion as 
to whether pain significantly limits 
functional ability during flare-ups.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
All indicated studies must be 
accomplished.

3.  After completion of the above the RO 
should review the examination report to 
determine if it is sufficient to properly 
adjudicate the veteran's claim for an 
increased rating for degenerative 
arthritis of the thoracic and lumbar 
spine.  If not, the report should be 
returned as inadequate for adjudication 
or rating purposes.  See 38 C.F.R. § 4.2; 
Bruce v. West, 11 Vet. App. 405, 410 
(1998); Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).
4.  The RO should then adjudicate the 
issue of an increased rating for 
degenerative arthritis of the thoracic 
and lumbar spine, based on all the 
evidence of record and all applicable 
statutes, regulations, and caselaw, 
including, 38 C.F.R. § 4.40, 4.45, 4.59, 
4.71a, DC's 5003, 5010, Fenderson, supra, 
and DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).  If the potential full 
benefit is not granted, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the applicable time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to fulfill the 
duty to assist and to obtain additional medical development, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
No action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 8 -


